PER CURIAM.
It is not the function of the appellate court to substitute its judgment for that of the trial court through reevaluation of the testimony and evidence. Finding that the judgment of the trial court is supported by competent evidence, we affirm. Kuvin v. Kuvin, 442 So.2d 203, 206 (Fla.1983); Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); Laufer v. Norma Fashions, Inc., 418 So.2d 437, 439 (Fla.3d DCA 1982); Oceanic International Corp. v. Lantana Boatyard, 402 So.2d 507 (Fla. 4th DCA 1981).
Affirmed.